PER CURIAM.
Defendant-appellant was informed against for (1) buying, receiving, or concealing stolen property and (2) uttering a forged instrument, tried by jury, found guilty of both counts and sentenced to serve eleven months in the county jail on each count (to run concurrently) followed by a period of three years probation. Defendant appeals the sentences entered upon the guilty verdicts.
The instant charges arose when the defendant presented a stolen check to the manager of a grocery store for cashing.
*137 We find the sentence improper in two respects. First, as in the case sub jud-ice where the information contained more than one count, but each count was a facet or phase of the same transaction, only one sentence may be imposed, and the sentence which should be imposed is for the highest offense charged. Yost v. State, Fla.App. 1971, 243 So.2d 469. Second, the provision in the respective sentences for a probationary period are patently illegal for the reasons cited by this court in Hutchins v. State, Fla.App.1973, 286 So.2d 244.
The convictions are affirmed, but the sentences are hereby vacated and this cause is remanded with directions that the defendant-appellant be presented to the trial court and properly sentenced in accord herewith.
It is so ordered.